By Judge Randy I. Bellows
This cause came before the Court upon Mr. Rodriquez’s Petition for Writ of Error Coram Nobis, filed January 28, 2003.
As has recently been stated in a similar case arising in this Circuit, see Charles Smith v. Commonwealth, 62 Va. Cir. 68 (2003), the writ of error coram nobis is an ancient common law writ used by courts “to correct its own record with reference to a vital fact not known when the judgment was rendered, and which could not have been presented by a motion for a new trial, appeal, or other existing statutory proceeding.... It lies for errors of fact not apparent on the record, not attributable to the applicant’s negligence, and which if known by the court would have prevented rendition of the judgment, [and] does not lie for newly-discovered evidence or any newly-arising facts.” Dobie v. Commonwealth, 198 Va. 762, 768, 96 S.E.2d 747 (1957); see also Va. Code Ann. § 8.01-677 (Michie 2003). Further, a writ of error coram nobis is used to “further the interests of justice in cases where there is no other remedy.” Commonwealth v. Singh, 53 Va. Cir. 88, 89 (Fairfax, 2000) (citing Dobie v. Commonwealth, 198 Va. at 770). Finally, a writ of error coram nobis does not supplant the writ of habeas corpus. Blowe v. Peyton, 208 Va. 68, 74, 155 S.E.2d 351 (1967).
In this case, Petitioner alleges ineffective assistance of counsel in violation of his Sixth Amendment right to counsel. A writ of error coram nobis may not be used where the error could be-corrected by other statutory proceeding. See Dobie, 198 Va. at 768. Claims of ineffective assistance of counsel should be asserted in a habeas corpus proceeding.1 See Va. Code Ann. § 8.01-654 *138(Michie 2003); see also John v. Commonwealth, 259 Va. 654, 529 S.E.2d 769 (2000). Therefore, the Petitioner’s Petition for a Writ of Error Coram Nobis is denied.

 It may well be that the time for filing a habeas corpus petition has long expired and, indeed, had expired at the time the instant petition was filed. Even if that is the case, *138however, it does not confer upon this Court the authority to hear an ineffective assistance of counsel claim in the context of a petition for a writ of error coram nobis.